Citation Nr: 0909820	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver, residuals of hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in August 2005, a statement of the case was 
issued in June 2006, and a substantive appeal was received in 
August 2006.  The Veteran testified at an RO hearing in April 
2007.  

The August 2005 notice of disagreement was also received with 
regard to service connection for right knee and low back 
disabilities, but service connection for these disabilities 
was subsequently granted by rating decision in June 2006.  
The issues of service connection for right knee and low back 
disabilities are therefore no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in the substantive appeal received in 
August 2006 that he wanted a hearing before the Board.  The 
Board notes that a December 2008 letter was sent to the 
Veteran at a Pennsylvania address notifying the Veteran that 
he was scheduled for a March 2009 Board central office 
hearing.  However, in a letter dated in February 2009, the 
Veteran stated that he is located in Florida and is mostly 
home bound due to end stage liver disease.  The Veteran 
requested that the March 2009 Board hearing be postponed, and 
asked for a video conference in Bay Pines, Florida, or any 
other Florida Vet Center that he may be able to travel to.  
It does not appear that he subsequently withdrew that request 
and it does not appear that any action has been taken with 
regard to the request. 

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2008), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Video hearings, a remand of this 
matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge, pursuant to the Veteran's 
request.  The RO should send the 
videoconference hearing notification 
letter to the Veteran's Florida address.  
After the hearing is conducted, or in the 
event the hearing is canceled or the 
Veteran otherwise fails to appear, the 
case should be returned to the Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




